Citation Nr: 0913905	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to septal deviation repair.

2.  Entitlement to service connection for septal deviation.

3. Entitlement to service connection for sinusitis with 
bronchitis, secondary to septal deviation repair.

4. Entitlement to service connection for allergic rhinitis 
secondary to septal deviation repair.

5. Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Wichita, Kansas, which: denied service connection for 
sleep apnea, to include as secondary to septal deviation 
repair, denied petitions to reopen claims of service 
connection for septal deviation, and sinusitis with 
bronchitis, and allergic rhinitis, to include as secondary to 
septal deviation repair, and continued a 30 percent 
disability rating for migraine headaches.

In April 2008, the Board issued a decision reopening the 
septal deviation repair, sinusitis with bronchitis and 
allergic rhinitis claims, remanding all of the issues for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following completion of the Board's instructions, the RO 
issued an October 2008 Supplemental Statement of the Case.  
The appellant responded in January 2009 with a statement 
requesting a hearing before the Board.  In April 2009, the 
appellant, through his representative, specified that he 
desired a videoconference hearing.  The appellant has not 
been provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge, and notify him of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

